Citation Nr: 1230160	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  05-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and bipolar disorder.  

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from April 15, 2004 through June 14, 2011.

3.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss from June 15, 2011.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to July 1980 and from February 1982 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, found that new and material evidence had not been submitted to reopen a claim for service connection for PTSD and granted a 10 percent rating for bilateral hearing loss.  

In May 2007, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In October 2007, the Board concluded that new and material evidence had been submitted and reopened the claim for service connection for PTSD.  The Board then remanded the matter to the RO along with the claim for an increased rating for bilateral hearing loss.  After undertaking the requested development, the RO returned the case to the Board.  In an April 2011 decision, the Board denied service connection for PTSD but remanded the issue of entitlement to service connection for entitlement to service connection for an acquired psychiatric disorder other than PTSD and bipolar disorder (in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009)) as well as the claim for entitlement to an increased rating for bilateral hearing loss.  The case has now been returned to the Board.  The Board is satisfied that the requested development has been accomplished and the case is ready for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  

As previously noted, the issue of whether new and material evidence has been presented to reopen a claim for service connection bipolar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have an acquired psychiatric disorder (other than PTSD or bipolar disorder).  

2.  From April 15, 2004 through June14, 2011, audiometric findings show that the Veteran had no worse than Level II hearing acuity in his right ear and Level XI hearing acuity in his left ear.  

3.  From June 15, 2011, audiometric findings show that the Veteran had no worse than Level IV hearing acuity in his right ear and Level XI hearing acuity in his left ear.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder (other than PTSD and bipolar disorder), was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).  

2.  From April 15, 2004 through June14, 2011, the criteria for the assignment of a rating in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 including Diagnostic Code 6100 (2011).  

3.  From June 15, 2011, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 including Diagnostic Code 6100 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2004 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection and an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  In a May 2011 letter, issued after the rating decision on appeal, he was advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in the February 2012 rating decision and supplemental statement of the case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private medical records, Social Security records, several VA examination reports and opinion, and the Veteran's statements and personal hearing testimony presented before the undersigned Veterans Law Judge in May 2007.  

A review of the relevant examination reports reflects that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical reports and opinions are adequate for adjudication purposes, including rating the Veteran's service-connected bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As detailed in the Introduction above, the Veteran's claim for service connection for PTSD has been denied by the Board and the claim of whether new and material evidence has been presented to reopen a claim for service connection for bipolar disorder has been referred for appropriate development.  The Board's discussion herein addresses entitlement to service connection for an acquired psychiatric disability other than PTSD and bipolar disorder (which was initially diagnosed in 1992).  The Veteran's service treatment records are absent complaints, findings or diagnoses of a psychiatric disability during service.  On the clinical examinations for separation from service in January 1980 and October 1982, the Veteran's psychiatric health was evaluated as normal.  On Reports of Medical History completed by the Veteran in January 1980, May 1980, October 1981, February 1982, August 1982, and October 1982, the Veteran denied experiencing depression or excessive worry, and nervous trouble of any sort.  Thus, the medical evidence does not establish that the Veteran had an acquired psychiatric disability during his active military service.  

Additionally, upon VA examination in June 2011, the examiner concluded that the Veteran's axis I diagnosis was bipolar II disorder, recurrent depressive episodes with hypomanic episodes.  No other psychiatric disabilities were diagnosed.  The Board has accorded this clinical evaluation significant probative weight because it was based on a full review of the record and a thorough clinical evaluation.  See Bloom, supra.  Accordingly, in the absence of demonstration of an acquired psychiatric disorder (other than PTSD and bipolar disorder), by competent clinical evidence, the claim of service connection for an acquired psychiatric disability (other than PTSD and bipolar disorder) must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

The Board acknowledges the medical records in the file denoting other psychiatric diagnoses.  However, the Board has found them to be of limited probative value because they were not based on a full review of the claims file.  

The Board observes that the Veteran has alleged having continuity of symptomatology pertaining to psychiatric impairment since service.  Typically, lay persons are competent to report symptoms and general health problems.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, lay persons are not competent to diagnose specific psychiatric disabilities or to relate any specific symptoms to a psychiatric disability.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a specific psychiatric disorder in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  

Moreover, the Board finds that the Veteran's statements pertaining to his claim are not credible because the record is replete with instances of his untruthfulness.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Here, for example, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation and/or Pension, electronically in December 2004.  In response to Question A-15a, "Did you serve in Vietnam?" the Veteran answered, "Yes."  In response to Question A-15b, "When were you in Vietnam?" the Veteran answered, begin date "02/15/1974" and end date "02/15/1975."  In addition, the claims file is replete with medical records that note that the Veteran provided a history of Vietnam and combat service.  However, the Veteran's DD Form 214 shows that he entered active duty on October 26, 1973 and was honorably discharged on July 22, 1976.  Net active service that period was two years, eight months, and twenty-seven days of which none was foreign and/or sea service.  The only overseas service noted in the Veteran's personnel records is from September 23, 1976 to June 21, 1979, in Hawaii.  The service personnel records also indicate that the Veteran was assigned to 65th MP Co at Fort Bragg, North Carolina for the performance period August 1974 to August 1975.  Consequently, the Board finds that the Veteran is simply not a credible witness and his statements pertaining to his claim have been accorded no probative value.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

The Veteran has been provided with ample opportunity to present competent medical evidence to support this claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive evidence that the Veteran has an acquired psychiatric disability (other than PTSD and bipolar disorder) that is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified (as has already been done in this case).  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The criteria for evaluating hearing impairment call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  38 C.F.R. § 4.85 (2011).  These results are then charted on Table VI and Table VII, as set out in the Rating Schedule.  In order to establish entitlement to a compensable or higher evaluation for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  

Section 4.86 provides that hearing tests will be conducted without hearing aids.  It also addresses exceptional patterns of hearing loss, for example, when the puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 (2011).  

Upon VA audiological examination in July 2004, the Veteran's audiometric evaluation results, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
55
55
LEFT
70
75
70
65
70

The average pure tone threshold in the right ear was 39 decibels and in the left ear was 70 decibels.  Speech discrimination ability was 100 percent in the right ear and 0 percent in the left ear.  The examiner diagnosed bilateral hearing loss and Meniere's disease.  It was noted that he was scheduled for a labyrinthectomy later that month.  

Upon VA audiological examination in July 2006, it was noted that the Veteran had a nerve resection in his left ear to control vertigo.  Audiometric evaluation results, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
70
LEFT
105
105+
100
105
105+

The average pure tone threshold in the right ear was 40 decibels and in the left ear was 103.75 decibels.  Speech discrimination ability was 100 percent in the right ear and 0 percent in the left ear.  The examiner diagnosed bilateral hearing loss.

Upon VA audiological examination in March 2010, it was noted that the Veteran had a nerve resection in his left ear to control vertigo in 2004.  Audiometric evaluation results, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
60
65
LEFT
105+
105+
105+
105+
105+

The average pure tone threshold in the right ear was 50 decibels and in the left ear was 105 decibels.  Speech discrimination ability was 88 percent in the right ear and 0 percent in the left ear.  The examiner diagnosed bilateral hearing loss.  It was noted that the profound loss levels in the left ear were due to the nerve resection surgery to diminish Meniere's syndrome (a non-service-connected disability) and were not attributable to the in-service noise exposure.  

Upon VA audiological examination in June 2011, it was noted that the Veteran had a nerve resection in his left ear to control vertigo in 2004.  Audiometric evaluation results, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
65
70
LEFT
105+
105+
105+
105+
105+

The average pure tone threshold in the right ear was 55 decibels and in the left ear was 105 decibels.  Speech discrimination ability was 88 percent in the right ear and 0 percent in the left ear.  Underneath speech recognition score, it was noted that the speech recognition performance of the right ear was "good 92 - 80%."  The examiner diagnosed bilateral hearing loss.  It was noted that the profound loss levels in the left ear were due to the nerve resection surgery to diminish Meniere's syndrome (a non-service-connected disability) and were not attributable to the in-service noise exposure.  However, it was not possible to determine the level of hearing loss that was due to noise exposure versus ear disease or surgery.  
The findings on the Veteran's audiometric studies in July 2004, July 2006 and March 2010 correlate to a designation of level I or II hearing in the right ear and level XI hearing in the left ear (including based on Table VIA).  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.  A more severe level of hearing loss was not clinically demonstrated until the June 15, 2011 VA audiological examination, although here the Board observes that the reports of the speech discrimination findings for the right ear were not consistent for VA rating purposes.  As noted above, it was reported that speech discrimination ability was 88 percent in the right ear, but then subsequently noted that speech recognition performance of the right ear was "good 92 - 80%."  The RO interpreted the results to be 80 percent and concluded that this corresponded to level IV hearing in the right ear with level XI hearing in the left ear.  This level of hearing disability warrants a 30 percent rating under Diagnostic Code 6100, which was granted effective the date of the private evaluation - June 15, 2011.  Consequently, the clinical evidence shows that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected bilateral hearing loss prior to June 15, 2011, and he is not entitled to a rating in excess of 30 percent at any time during the appeal period.  

The Board is sympathetic to the Veteran's assertions that his level of hearing loss is more severely disabling, particularly with regard to his difficulty hearing people speak, and that he should be compensated accordingly.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Here, a mechanical application of the rating schedule results in a 10 percent rating under Diagnostic Code 6100 prior to June 15, 2011 and a 30 percent rating after that date.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected hearing loss disability.  There is no competent credible evidence of record that the Veteran has symptoms of his hearing loss that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply, and entitlement to an initial rating in excess of 10 percent from April 15, 2004, through June 14, 2011, and greater than 30 percent from June 15, 2011, must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD and bipolar disorder is denied.  

A rating in excess of 10 percent for bilateral hearing loss from April 15, 2004 through June 14, 2011 is denied.

A rating in excess of 30 percent for bilateral hearing loss from June 15, 2011 is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


